Citation Nr: 0202150	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  00-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for erectile dysfunction as a result of VA left 
inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1949.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was hospitalized on several occasions from 
1981 to 1988 at VA medical facilities for surgical repair and 
treatment of an inguinal hernia.

3.  The veteran's claim for compensation benefits for an 
erectile dysfunction, under 38 U.S.C.A. § 1151, was received 
after October 1, 1997.

4.  The competent medical evidence of record does not 
demonstrate that the veteran's claimed erectile dysfunction 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination, or that it was 
proximately caused by an event not reasonably foreseeable, or 
that it was aggravated by VA medical or surgical care.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for an erectile dysfunction as a result of VA left inguinal 
hernia surgery have not been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  All relevant and available 
outpatient treatment records and the veteran's service 
medical records were obtained, and the veteran was provided a 
VA medical examination in May 2001.  The RO provided the 
veteran with copies of the rating decision, the statement of 
the case (SOC) and supplemental statement of the case (SSOC) 
concerning the determination of entitlement to compensation 
under 38 U.S.C.A. § 1151 for the claimed disability.  These 
documents noted that all of the veteran's records were 
considered including VA treatment reports and the May 2001 VA 
examination.  

The veteran acknowledged in signed statements dated September 
2000 and October 2001 that he has no additional evidence to 
submit and the Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no additional development is necessary.  As such, the 
Board will proceed with appellate disposition.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 
(2001).  The provisions of 38 U.S.C.A. § 1151 have recently 
been amended, and the amended statute indicates that a 
showing of negligence or fault is necessary for entitlement 
to compensation for claims filed on or after October 1, 1997, 
as is the situation in this case.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (regarding the applicable law 
for cases submitted prior to October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2001).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (2001).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1) (2001).  The mere fact of aggravation 
alone will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, an examination, 
or medical or surgical treatment.  See 38 C.F.R. § 
3.358(c)(2) (2001).  Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3) (2001).

A review of the pertinent evidence in this case reveals the 
following.  Outpatient treatment records from August 1985 to 
August 1988 show ongoing treatment for an inguinal hernia.  A 
record dated April 1988 shows the onset of impotence in 1985.  
Surgical records from September 1985, January 1987 and April 
1988 show multiple left inguinal hernia repair operations 
performed on the veteran.

A VA examination conducted in May 2001 showed complaints of 
erectile dysfunction stated to be of 9 to 10 years duration.  
The veteran reported several inguinal hernia procedures since 
1983.  The examiner diagnosed a possible vasculogenic 
erectile dysfunction with an overlay of psychological 
dysfunction.  The examiner stated his opinion that the 
veteran's symptoms were in no way related to his past hernia 
procedures.

The Board has reviewed the medical evidence of record and 
finds that the evidence does not support entitlement to 
compensation for erectile dysfunction under 38 U.S.C.A. 
§ 1151.  The medical evidence presented, including outpatient 
treatment reports, surgical records and examination reports, 
fail to establish a relationship between the veteran's VA 
treatment for an inguinal hernia and his claimed erectile 
dysfunction.  The primary evidence in support of the 
veteran's claim is his testimony and statements that he did 
not have erectile dysfunction prior to his undergoing an 
inguinal hernia procedure in 1988 at a VA facility.  This 
evidence would tend to establish a possible nexus between the 
surgeries conducted in and prior to 1988 and the veteran's 
erectile dysfunction.

The primary evidence against the veteran's claim is the May 
2001 VA examination report.  Specifically, the examiner 
determined that the veteran's erectile dysfunction was 
possibly vasculogenic with an overlay of psychological 
dysfunction.  The examiner stated his opinion that the 
veteran's symptoms were in no way related to his past hernia 
procedures.  As stated above, there is no competent medical 
evidence of record to refute the examiner's May 2001 opinion.  
This opinion was based upon review of the evidence of record, 
examination of the veteran, and medical principles.  The 
Board finds that this medical opinion is the most probative 
piece of evidence related to the claim before it, and has no 
basis to doubt its credibility and accuracy.

As to the veteran's statements, he is certainly competent to 
report the date of onset of his erectile dysfunction, and its 
proximity to any of his various inguinal hernia procedures; 
however, he is not competent to state that the cause of the 
erectile dysfunction was due to any particular procedure.  
Although lay statements are adequate for some purposes, such 
as establishing an account of a veteran's visible symptoms or 
other observable facts, they are not adequate for the purpose 
of establishing facts which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492-95 (1992).

Finally, the Board must address the veteran's specific 
assertion, in the statement accompanying his February 2000 
substantive appeal, that the RO did not consider evidence of 
testing and evaluation conducted following his April 1988 
hernia procedure.  The veteran has stated that the records 
reflecting this testing establish the onset of his erectile 
dysfunction following the April 1988 inguinal hernia surgery.  
These records show ongoing treatment and exploration of 
treatment options for erectile dysfunction from January 1989 
to April 1990.  However, the Board does not find any evidence 
in these records that would tend to establish a relationship 
between the April 1988 procedure and the veteran's erectile 
dysfunction.  Further, the Board notes outpatient treatment 
records and a January 1987 discharge summary, establishing 
the onset of impotence in 1985, well before the April 1988 
procedure identified by the veteran.  The Board finds that, 
regardless of the onset of the veteran's symptoms, at most, 
the records identified would only tend to establish that the 
veteran's erectile dysfunction and his inguinal hernia 
surgeries were coincident in time; they would not tend to 
show that the veteran's erectile dysfunction resulted from 
any of his inguinal hernia surgeries, or was aggravated by 
such treatment.  38 U.S.C.A. § 1151 (West Supp. 2001).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
entitlement to compensation, under the provisions of 38 
U.S.C.A. § 1151, for erectile dysfunction as a result of VA 
left inguinal hernia surgery.  In reaching this conclusion, 
the Board acknowledges that VA is required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991).



ORDER

Compensation under 38 U.S.C.A. § 1151 for an erectile 
dysfunction as a result of VA left inguinal hernia surgery is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

